Exhibit 10.1 FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENTS AND 8% SENIOR SECURED CONVERTIBLE DEBENTURES This FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENTS AND 8% SENIOR SECURED CONVERTIBLE DEBENTURES (this “FIRST Amendment”) is dated as of January 3, 2017, and effective as of January 1, 2017, among Staffing 360 Solutions, Inc., a Nevada corporation (“Parent”), each of Parent’s subsidiaries (“Subsidiaries” and collectively, the “Company”),and Hillair Capital Management LLC (the “Holder”) thereto, and amends that certain Securities Purchase Agreement, dated as of July 8, 2015 and that certain Securities Purchase Agreement, dated as of February 8, 2016 (each a “Purchase Agreement” and together the “Purchase Agreements”), by and between the Parent the Holder and the 8% Senior Secured Convertible Debenture Due April 1, 2017 (issued on July 8, 2015) (“2015 Debenture”) and the 8% Senior Secured Convertible Debenture Due July 1, 2017 (issued on February 8, 2016) (“2016 Debenture”) (each a “Debenture” and together the “Debentures”), which Debentures are guaranteed, and secured by, all the assets of the Parent and the Subsidiaries.Capitalized terms used and not otherwise defined in this FIRST Amendment shall have the meanings specified in the Purchase Agreements and Debentures, as applicable. WHEREAS, the Company has requested (i) the Periodic Redemption Amount due on January 1, 2017 be paid in kind and accretion to principal amount of the Debentures rather than cash pursuant to the terms of this FIRST Amendment, (ii) all accrued but unpaid interest on the Debentures be accreted to the principal amount outstanding on the Debentures and (ii) the Periodic Redemption Amount due July 1, 2017 (also the Maturity Date) be extended to October 1, 2018. WHEREAS, the Holders are prepared to agree to the Company’s requests subject to the terms and conditions set forth herein. NOW THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the receipt of which is hereby acknowledged, the parties hereto hereby agree as follows: Section 1.Amendments to Purchase Agreements.The Purchase Agreement shall be amended as follows:
